DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-21 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 3, 5, 11 & 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 4, the phrase “based on applying the first voltage applied to the ferroelectric memory cell” is vague & indefinite because there are two adjacent words “apply/applied”. It should be changed to “based on applying the first voltage to the ferroelectric memory cell” to be consistent with a similar language of claim 9 (see line 3).
5 & 11, on line 3, there is a  term “a fifth switching component” but there is no previously claimed “a fourth switching component” seen in the parents claims 1-4?
	Claim 20 depends on claim 14, on line 2, there is a  term “a fourth switching component” but there is no previously claimed “second and third switching components” seen in the parent claims 14?
Claim 21, line 3, the phrase “charging the capacitor from, and” does not make sense. Does it imply the charging is value from a first value to a second value? See similar language on line 4 as example (i.e., increasing the voltage of plate line from the first voltage level to a second voltage level).
	
3.	Other claims tentatively contain allowable over prior arts of record for reciting detail features not being clearly suggested nor seen elsewhere eat this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827